DETAILED ACTION
This action is in response to applicant’s amendment filed on 02 February 2021.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2021 has been entered.
 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2012/0173712 A1) in view of further support by Garcia et al. (hereinafter Garcia) (US 8,159,943 B2).
claims 1, 9, and 16, Ma discloses a system for managing network flow state { (see pg. 21, [0421]; Figs. 1A-5) }, comprising:
a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to { (see pg. 2, [0042, 0046]; Figs. 1-6) }:
store, in a flow collection data structure, information regarding flow states for a plurality of flows between one or more client devices and a virtual machine, wherein the flow collection data structure has a predefined maximum quantity of flows that can be managed, wherein the plurality of ongoing flows comprises connection-based protocol flows and connectionless protocol flows, each connectionless protocol flow having an associated time-to-live { (see pg. 2, [0051-0052]; Figs. 1-6), where the system provides a threshold for UDP connections in which the time-to-live would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide a value/count to decrease to expiration of packet to manage traffic/load balancing) }; 
determine that the flow collection data structure is managing greater than a threshold quantity of connectionless protocol flows; and in response to the determination, decrease a time-to-live value for one or more connectionless protocol flows having an unexpired time-to-live { (see pg. 2, [0051-0052]; Figs. 1-6), where the system provides a threshold for UDP connections in which the time-to-live would be implicit as indicated above to provide a value/count to expiration of packet, and the system determines connection subsequent reaching threshold are UDP (e.g., P2P application) (see pg. 3, [0067, 0074]) }.  Ma inexplicitly discloses having the feature(s) decrease a time-to-live value for one or more connectionless protocol flows having an unexpired time-to-live.  However, in the 
As further alternative support in the same field of endeavor, Garcia discloses the feature(s) decrease a time-to-live value for one or more connectionless protocol flows having an unexpired time-to-live { (see col. 1, line 67 - col. 2, line 10), where the system a low time-to-live (TTL) to provide a decrease of TTL count and congestion-aware transport mechanism for an expiring of an UDP packet }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ma as further alternatively supported by Garcia to have the feature(s) decrease a time-to-live value for one or more connectionless protocol flows having an unexpired time-to-live, in order to provide a design test network performance under load condition and employ a congestion control mechanism, as taught by Garcia (see col. 2, lines 12-16).
Regarding claims 2 and 19, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein the time-to-live value is decreased at a dynamically adjustable frequency that is adjusted based, at least in part, upon a rate at which new flows are being created data { (see pg. 2, [0051-0052]; Figs. 1-6), where the system provides a threshold for UDP connections in which the time-to-live would be implicit as indicated above to provide a value/count to expiration of packet, and the system determines connection subsequent reaching threshold are UDP (e.g., P2P application) (see pg. 3, [0067, 0074]) }.
claims 3 and 20, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 2), in addition Ma further discloses the system of claim 2, wherein dynamically adjustable frequency is adjusted based, at least in part, upon a rate at which flows are being deleted { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claims 4, 12, and 17, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein decreasing the time-to-live causes an early expiration of a flow state for the one or more connectionless protocol flows { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.  As a note, Garcia at the least discloses the feature(s) decreasing the time-to-live causes an early expiration of a flow state for the one or more connectionless protocol flows { (see col. 1, line 67 - col. 2, line 10), where the system a low time-to-live (TTL) to provide a decrease of TTL count and congestion-aware transport mechanism for an expiring of an UDP packet}.
Regarding claims 5, 13, and 18, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein decreasing the time-to-live is based, at least in part, upon a percentage of utilization of the maximum quantity of ongoing flows of the flow collection data structure { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claims 6 and 14, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein the connectionless protocol comprises a UDP { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claims 7 and 15, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein the flow collection data structure comprises a hash table indexed 
Regarding claim 8, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 1), in addition Ma further discloses the system of claim 1, wherein the information regarding the flow state stored in the flow collection data structure comprises an action to be taken regarding a packet associated with a particular flow of the plurality of ongoing flows { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claim 10, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 9), in addition Ma further discloses the method of claim 9, wherein a quantity of the evaluated connectionless protocol flows is predefined { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.
Regarding claim 11, the combination of Ma and Garcia discloses every limitation claimed, as applied above (see claim 9), in addition Ma further discloses the method of claim 9, wherein a quantity of the evaluated connectionless protocol flows is based upon a predefined period of time to perform the evaluation { (see pg. 2, [0051-0052]; pg. 3, [0067, 0074]; Figs. 1-6) }.


















Response to Arguments
 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 


Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
12 February 2021